DETAILED ACTION
Claims 1-19 and 21 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. In particular, Applicant claims priority to provisional application 62/431,774, which was filed on December 8, 2016.  Specification, ¶ 1.

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching specifically challenged in the arguments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 
Claims 1, 2-4, 6, 7, 10, 11-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough (US 2017/0124284) in view of Otto (US 2014/0166694).

Regarding claim 1, McCullough teaches a medical device and a method for controlling the operational state of a medical device, comprising: 
a power source (McCullough, ¶¶ 100, 206, and 208 – power supply 628 [e.g. battery]); 
a sensor that measures at least one variable (McCullough, ¶¶ 221 and 242-247 – various sensors); and 
at least one processor (McCullough, ¶¶222 and 238 – controller includes a processor) that is configured to: 
periodically measure the at least one variable using the sensor (McCullough, ¶¶142-149, 170); 
determine, based on the periodically measured variable, whether one or more transition conditions are satisfied (McCullough, ¶¶ 184, 250, and 254); and 
transition the medical device between a low-power operational state and an active operational state according to a predetermined sequence of a supply chain for the medical device including multiple supply chain stages (McCullough, ¶¶93, 99, and 103), 
wherein the medical device is transitioned when it is determined that the one or more transition conditions are satisfied (McCullough, ¶¶ 93, 123-124) and 
wherein the one or more transition conditions are indicative of transitions between multiple supply chain stages (McCullough, ¶¶ 87-93 – operational states include life cycle of drug delivery device from manufacture to disposal; McCullough ¶¶76-77 – determining a condition state of the drug delivery device is considered a part of the determination of an operational state), 
wherein the low-power operational state draws less current from the power source than the active operational state (McCullough, ¶¶93, 99, 103 – the drug delivery device having a temperature above 15°C triggers the electronics to wake up from a low power sleep state, which improves power consumption during manufacture, storage, and distribution). 
McCullough does not explicitly teach “wherein the one or more transition conditions include a variability of the periodically measured at least one variable.”  However, Otto teaches a liquid storage/preservation system that triggers an alarm when temperature variance of the liquid is outside a safe range.  Otto, ¶37.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to enable the temperature sensor, taught by McCullough, to use temperature variance as a triggering event, as taught by Freeman, in order to ensure preserved storage of the liquid drug.  Id. at ¶ 16.



Regarding claim 3, note that the combination of McCullough and Otto teaches the at least one variable is one of a voltage across an object and a current through the object, and the sensor is one of a voltage-sensing circuit electrically coupled to the object and a current-sensing circuit electrically coupled to the object.  McCullough, ¶242,243 (temperature and light sensors detect voltage); See specification, ¶77 (providing example sensors as “a voltage-sensing circuit, a current-sensing circuit,” etc.). 

Regarding claim 4, note that the combination of McCullough and Otto teaches wherein the at least one variable includes one of a linear acceleration, an angular acceleration, an amplitude of sound, a light intensity, or a gas mixture, and the sensor is one of accelerometer, gyroscope, microphone, light sensor, and gas sensor.  McCullough, ¶¶242-247, 253. 

Regarding claims 5, note that the combination of McCullough and Otto teaches wherein the one or more transition conditions are satisfied when the periodically measured at least one variable is in a predetermined range of values for a predetermined amount of time.  McCullough, ¶¶124,242 (timer started when 

Regarding claim 6, note that the combination of McCullough and Otto teaches wherein the one or more transition conditions are satisfied based on at least one of: a magnitude of change of the periodically measured at least one variable. McCullough, ¶¶123,124,242 (variable is outside a range or exceeding a threshold).

Regarding claim 7, note that the combination of McCullough and Otto teaches a transceiver, and the at least one processor is further configured to communicate, using the transceiver, with a remote device after the medical device is transitioned into the active operational state. McCullough, ¶¶80 and 129 (operational and/or conditional state of the drug delivery device is communicated to a remote system).

Regarding claim 10, note that the combination of McCullough and Otto teaches closing a switch between the power source and at least one component of the medical device after the medical device is transitioned into the active operational state. McCullough, ¶¶100, 242, 250.

Regarding claim 21, not that the combination of McCullough and Otto teaches wherein the multiple supply chain stages include a manufacturing stage, a storage stage, and a consumer usage stage (McCullough, ¶¶ 87-93 – operational states include life cycle of drug delivery device from manufacture to disposal), and wherein the one or 

Regarding claim 11, McCullough teaches a method for controlling the operational state of a medical device that has a power source (McCullough, ¶¶ 100, 206, and 208 – power supply 628 [e.g. battery]), the method comprising the following operations performed by at least one processor (McCullough, ¶¶222 and 238 – controller includes a processor): 
periodically measure the at least one variable using the sensor (McCullough, ¶¶142-149, 170); 
determine, based on the periodically measured variable, whether one or more transition conditions are satisfied (McCullough, ¶¶ 184, 250, and 254); and 
transition the medical device between a low-power operational state and an active operational state according to a predetermined sequence of a supply chain for the medical device including multiple supply chain stages (McCullough, ¶¶93, 99, and 103), 
wherein the medical device is transitioned when it is determined that the one or more transition conditions are satisfied (McCullough, ¶¶ 93, 123-124) and 
wherein the one or more transition conditions are indicative of transitions between multiple supply chain stages (McCullough, ¶¶ 87-93 – operational states include life cycle of drug delivery device from manufacture to disposal; 
wherein the low-power operational state draws less current from the power source than the active operational state (McCullough, ¶¶93, 99, 103 – the drug delivery device having a temperature above 15°C triggers the electronics to wake up from a low power sleep state, which improves power consumption during manufacture, storage, and distribution). 
McCullough does not explicitly teach “wherein the one or more transition conditions includes a variability of the periodically measured at least one variable.”  However, Otto teaches a liquid storage/preservation system that triggers an alarm when temperature variance of the liquid is outside a safe range.  Otto, ¶37.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to enable the temperature sensor, taught by McCullough, to use temperature variance as a triggering event, as taught by Freeman, in order to ensure preserved storage of the liquid drug.  Id. at ¶ 16.

Regarding claim 12, the combination of McCullough and Otto teaches wherein the at least one variable is temperature and the sensor is a temperature sensor. McCullough, ¶¶95, 221. 

Regarding claim 13, note that the combination of McCullough and Otto teaches the at least one variable is one of a voltage across an object and a current through the object, and the sensor is one of a voltage-sensing circuit electrically coupled to the See specification, ¶77 (providing example sensors as “a voltage-sensing circuit, a current-sensing circuit,” etc.). 

Regarding claim 14, note that the combination of McCullough and Otto teaches wherein the at least one variable includes one of a linear acceleration, an angular acceleration, an amplitude of sound, a light intensity, or a gas mixture, and the sensor is one of accelerometer, gyroscope, microphone, light sensor, and gas sensor.  McCullough, ¶¶242-247, 253. 

Regarding claim 15, note that the combination of McCullough and Otto teaches wherein the one or more transition conditions are satisfied when the periodically measured at least one variable is in a predetermined range of values for a predetermined amount of time.  McCullough, ¶¶124,242 (timer started when temperature is outside of a range, and if timer reaches a time limit, the drug delivery device is locked out and the operational/conditional state of the device is transmitted).

Regarding claim 16, note that the combination of McCullough and Otto teaches wherein the one or more transition conditions are satisfied based on at least one of: a magnitude of change of the periodically measured at least one variable; a rate of change of the periodically measured at least one variable; or a variability of the 

Regarding claim 17, note that the combination of McCullough and Otto teaches a transceiver, and the at least one processor is further configured to communicate, using the transceiver, with a remote device after the medical device is transitioned into the active operational state. McCullough, ¶¶80 and 129 (operational and/or conditional state of the drug delivery device is communicated to a remote system).

Regarding claim 19, note that the combination of McCullough and Otto teaches closing a switch between the power source and at least one component of the medical device after the medical device is transitioned into the active operational state. McCullough, ¶¶100, 242, 250.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough in view of Otto (both of record) as applied to claim 1 above, and further in view of Mitrosky  (US 2015/0174342).

Regarding claims 8 and 9, the combination of McCullough and Otto teaches the medical devices of claim 1 and 8, transitioning a medical device to an active state.  McCullough, ¶93, 99, 103 (temperature triggers electronics to wake up from low power sleep).  McCullough does not explicitly teach “a transducer that generates signals to . 

  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McCullough in view of Otto (both of record) as applied to claim 11 above, and further in view of Mitrosky  (US 2015/0174342).

Regarding claim 18, the combination of McCullough and Otto teaches the method of claim 11, transitioning a medical device to an active state.  McCullough, ¶93, 99, 103 (temperature triggers electronics to wake up from low power sleep).  McCullough does not explicitly teach “a transducer that generates signals to track an injected dosage” or “determining . . . the amount of in the injected dosage based upon the output of the transducer.”  However, Mitrosky teaches a dosage control module that calculates the volume of medication administered to an individual using a transducer.  Mitrosky, ¶¶23-24.  At the time of the invention (pre-AIA ) or at the effective filing date of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S LAMONT whose telephone number is (571)270-7514 and fax number is 571-270-8514 and email address is benjamin.lamont@uspto.gov (see MPEP 502.03 for authorizing unsecure communication).  The examiner can normally be reached on M-F 7am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Morse can be reached on 571-272-3838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Benjamin Lamont/Primary Examiner, Art Unit 2615